In the Supreme Court of Georgia



                                            Decided: June 2, 2016


       S16Y1280. IN THE MATTER OF TIFFINI COLETTE BELL.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Tiffini Colette Bell (State Bar No. 676971), prior to the

issuance of a formal complaint, see Bar Rule 4-227 (b) (2). In her petition, Bell,

who became a member of the Bar in 2006, seeks the imposition of a Review

Panel reprimand, and admits that, in the representation of a client in a child

custody matter, she violated Rules 1.3, 1.4, and 8.4 (a) (4) by failing to

truthfully communicate with her client regarding discovery and appointment of

a guardian ad litem, failing to timely respond to discovery, failing to seek the

appointment of a guardian ad litem, and failing to thoroughly prepare for certain

hearings. The maximum sanction for a violation of Rules 1.3 and 8.4 (a) (4) is

disbarment, and the maximum sanction for a violation of 1.4 is a public

reprimand. Bell also admits that she received a confidential reprimand by the

Investigative Panel on November 20, 2015. In mitigation, Bell states, and the
State Bar does not disagree, that she lacked a selfish motive, that she sincerely

regrets her conduct, and that she has shown a cooperative attitude in the

disciplinary proceedings.

      Having reviewed the petition and the State Bar’s response, we conclude

that a Review Panel reprimand is the appropriate sanction in this case, and we

therefore accept the petition for voluntary discipline. Accordingly, the Court

hereby orders that Bell receive a Review Panel reprimand in accordance with

Bar Rules 4-102 (b) (4) and 4-220 (b) for her admitted violations of Rules 1.3,

1.4, and 8.4 (a) (4).

      Petition for voluntary discipline accepted. Review Panel reprimand. All

the Justices concur.




                                        2